Citation Nr: 1758961	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran also served in the Army National Guard of Michigan with four months of active duty for training from October 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the claim for evidentiary development in November 2013 and March 2017.

The Veteran initially sought service connection for a panic breathing disorder, and was later granted service connection for PTSD.  In its March 2017 remand, the Board found that the evidence raised a service connection claim for a seizure disorder, secondary to the Veteran's service-connected PTSD.  As such, the Board recharacterized the issue on appeal, as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary as the evidence currently of record is insufficient to render a decision on the claim.  See 38 U.S.C. § 5103A(d)(1) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  
The present characterization of the issue on appeal appears to have taken root in RO memorandums dated March 2010 noting telephone conversations with the Veteran about his claim.  However, the Veteran has expressly argued in statements filed in support of his claim that his seizure disorder was caused by daily exposure to smoke on active duty during the Persian Gulf War, driving trucks to supply the front lines with munitions and supplies.  See VA Form 9 Appeal to Board of Veterans' Appeals dated October 28, 2011.  This argument is also reflected in a VA Medical Opinion dated June 2017.  The Board notes that the Veteran's DD Form 214 reflects that he had active service in the Persian Gulf Theater from November 1990 to June 1991, and that his military occupational specialty was Motor Transport Operator.

It is unclear from the record as to whether the Veteran's symptoms of blackouts and seizures can be attributed to a particular diagnosis, and if so, whether they are signs or symptoms of a potential neurological disorder or another disorder altogether.  Post-service treatment records from VA Medical Centers and outpatient clinics (VAMC) in Detroit, Michigan, Beaufort, South Carolina, and Charleston, South Carolina, reflect that the Veteran has reported experiencing blackouts and seizures.  For example, a November 2003 notation reflects that the Veteran reported that he had been "blacking out" since operation Desert Storm; entries in September and October 2011 note "blackout seizure" and "episode of blacking out" and "tonic clonic seizure"; and a June 2015 risk assessment reflects the Veteran experienced "blackouts and seizures."  The Veteran's post-service diagnoses by VA practitioners include "seizure disorder," "concern for seizures," "possible anxiety disorder," and "complex partial epilepsy."

A June 2017 VA medical opinion obtained pursuant to the Board's March 2017 remand does not provide clarity as to the current diagnoses or their etiology.  While the opinion details an evaluation of a seizure disorder, it includes no specific diagnosis.  Moreover, the opinion declares that the record is silent "concerning any spells or seizures" prior to 2009, which is clearly contradicted by the record, as discussed above.

The evidence is further unclear as to whether the Veteran's seizures can be attributed to his service-connected PTSD by causation or aggravation.  For example, a VAMC notation dated December 2014 reflects that the Veteran reported symptoms of PTSD accompanied by blackouts.  However, a December 2015 VA PTSD examination report notes that the Veteran was prescribed medication for seizures, but does not mention blackouts.  Moreover, it does not appear that the Veteran has been afforded a VA Gulf War protocol examination in connection to his claim for a disorder manifested by seizures.  

Moreover, the record reflects that the Veteran's service treatment records are missing and that VA has rendered a formal finding of the unavailability of the records.   Notably, in cases where the STRs are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim. Cuevas v. Principi, 3 Vet. App. 542 (1992).

Accordingly, the Board finds it necessary to remand the matter to obtain medical examinations and opinions, as specified below, to ensure that the Board's evaluation of the Veteran's claims is a fully informed one.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a Gulf War General Medical Examination, as well a VA neurological examination.  



The examiner(s) should review the Veteran's claims file and respond to each question noted below:

a.  Clarify whether the Veteran has a current disability manifested by seizures and/or "blackouts."  

A "current" disability is one that has been diagnosed since the date of the claim, even if it has since resolved.

b.  For any current seizure and/or "blackout" disorder diagnosed since the date of the claim, provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) incurred in or otherwise related to the Veteran's service, including reported exposure to smoke during the Gulf War?

c.  If the examiner determines that the Veteran's complaints of seizures and/or blackouts cannot be attributed to a known diagnosis, is it at least as likely as not (a 50 percent probability or greater) that any of the symptoms constitute an undiagnosed illness that is associated with the Veteran's Gulf War service, including reported exposure to smoke?  

d.  Is it at least as likely as not (50 percent or greater probability) that that any currently diagnosed seizure and/or "blackout" disorder is proximately due to, or AGGRAVATED by, the Veteran's service-connected PTSD?

*The examiners must specify in their reports that the Veterans claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  In all medical opinions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record.

3.  Then adjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




